DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a continuation non-provisional application with a claim of priority to the issued parent application, U.S. Patent No. 10,839,395, Application No. 16/528,430.
	Following a series of Preliminary Amendments, Claims 47 - 69 remain pending and are examined as follows:  
			
Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 47 - 69 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 47 is a system claim that recites various computer components, such as a processor and a communications interface, and therefore falls into the category of machine/manufacture.”    Claim 57 is a method claim and therefore falls into the statutory category of a process.  Claim 67 is a non-transitory CRM Claim and therefore falls into the category of machine/manufacture.”  
C.	The Claim Recites an Abstract Idea
Claim 47 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 47 recites the limitation:
 “compute, based on the information representative of data stored on at least a portion of the blockchain, a risk associated with the transaction request being expedited using the shadow copy; compare the computed risk to a predetermined risk threshold;”  

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  
In this case, the fundamental economic principle or practice is the common practice of calculating a risk factor – such as a risk score – and comparing that score to user-prescribed risk values or standards – in order to determine whether a transaction should be authorized or not.  This practice occurs millions of times every day.  
Furthermore, the mere nominal recitation of questionable computerized terms - such as “blockchain” or “shadow copy” - does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 47 recites a judicial exception, namely, an abstract idea.


D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
A system comprising: a communication interface operatively coupled to: a blockchain, 
an endpoint system; 
a processor operatively coupled to the communication interface, 
wherein the processor is configured to: receive, via the communication interface, a transaction request identifying a blockchain transaction from the endpoint system; 
transmit, via the communications interface, the transaction request to the blockchain for validation; 
access, via the communications interface, a shadow copy stored separately from the blockchain, the shadow copy including information representative of data stored on at least a portion of the blockchain;
for the risk being less than the predetermined risk threshold, enable expedited processing of the transaction request using the shadow copy prior to a notification from the blockchain that the blockchain transaction request is validated being received by the processor via the communication interface.
No additional computer components are mentioned in these limitations.  The few computerized components are recited at a high level of generality, such as “endpoint system.”  This is of questionable computerized component nature.  No other particular computer functions or computer component interactions within this system are recited.  The recited steps are common transaction processes.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – calculating a risk score - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 47.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
	Similarly, Claim 48 recites the same abstract idea as Claim 47 by virtue of its dependency on Claim 47.  Like Claim 47, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 48 merely recites the abstract concept of indexing data in a storage device.
Claim 49 merely recites the abstract concept of risk factors. 
Claim 50 merely recites the abstract concept of assigning weights to risk factors.
Claim 51 merely recites the abstract concept of identity of users.
Claim 52 merely recites the abstract concept of a machine learning model.
Claim 53 merely recites the abstract concept of a reputational score related to a fraud score.
Claim 54 merely recites the abstract concept of a threshold for a risk score.
Claim 55 is virtually identical or an analogous variation of Claim 1 and is ineligible for the same reasons as set forth above.  
Claim 56 merely recites the abstract concept of a notification of a denial of expediting a transaction.

Claims 57 - 69 are virtually identical or analogous variations to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 47 - 69 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 47 - 69 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2016/0260169 to Arnold et al. (hereinafter “Arnold”) in view  of U.S. Patent Publication No. 2016/0342978 to Davis et al. (hereinafter “Davis”).
	
	The Arnold reference is in the same field of endeavor as the claimed invention – expediting a transaction in a blockchain environment.
.  The title of this reference is:  Systems and methods for updating a distributed ledger based on partial validations of transactions
The Abstract reads as follows:
	“The systems and methods described herein relate to processing financial transactions using a computer network that stores a distributed ledger, and particularly, to updating the distributed ledger based on data messages received from validation servers that each store a portion of the ledger corresponding to a respective asset. The systems and methods described herein employ the distributed ledger to control visibility of transactions to the general marketplace, but still provide swift and assured completion of transactions and visibility and audit capability for regulators.”  (emphasis added) 
	 
	Furthermore, Arnold addresses the same problem as the claimed invention – delay in completing and settlement of transactions.  (See at least [0003].)
	“[0015] In summary, the systems and methods described herein address the problem of the significant time delay that arises in current exchange processes by providing a system architecture that can operate in substantially real-time. The systems and methods further address the problem of lack of identity verification of parties participating in current exchange processes by making identity checks that can satisfy KYC standards a component of the exchange process. The systems and methods further address the problem of disclosing information about account balances or transactions to third parties that do not need to know or otherwise access that information and thereby can reduce the cost of making transactions compared to current exchange processes.”  (emphasis added) 


	“[0005] As such, there is a need for new systems and methods that can process transactions as swiftly as Bitcoin or Ripple without sacrificing the privacy of the parties involved.
SUMMARY
[0006] The disclosed systems and methods are generally directed to a distributed computer network that includes a plurality of servers for maintaining and updating copies of a distributed ledger based on cryptographic authentication techniques. More particularly, the systems and methods track exchanges, such as currency exchanges, or other types of exchanges, that take place in substantially real time. To that end, the system authorizes an individual and associates with the individual an account that represents some amount of an asset (for example a regulated currency). The system performs a payment in a single asset or exchanges two or more assets in substantially real time between two or more authorized individuals by adjusting account balances maintained within redundant copies of a distributed ledger. Further, the system arranges for the exchange in a private and secure form to prevent third parties from observing the exchange (or adjusting the ledger balance) before or during the exchange process.
[0007] The systems and methods described herein include a ledger administration server that controls a ledger to allow a payment or foreign currency exchange transaction to occur in real-time or substantially real-time. The system creates a data table that records verified accountholders and the balance of each asset held by that respective accountholder. The system further records asset issuing authorities. Each asset issuing authority is an authority (or a proxy for that authority) that controls the supply of a particular asset held by one or more of the accountholders. The system includes a validation process that provides each asset issuing authority with view/approval access to the account of each accountholder, but restricts that access to a portion of that account that records balances in the asset issued by that issuing authority.”  (emphasis added) 
	
	Arnold teaches that the validation process referenced above is carried out by one or more servers (e.g. “validation servers” and/or “ledger administration servers”) which store redundant copies of ledger data:
	“[0006] The disclosed systems and methods are generally directed to a distributed computer network that includes a plurality of servers for maintaining and updating copies of a distributed ledger based on cryptographic authentication techniques. More particularly, the systems and methods track exchanges, such as currency exchanges, or other types of exchanges, that take place in substantially real time. To that end, the system authorizes an individual and associates with the individual an account that represents some amount of an asset (for example a regulated currency). The system performs a payment in a single asset or exchanges two or more assets in substantially real time between two or more authorized individuals by adjusting account balances maintained within redundant copies of a distributed ledger. Further, the system arranges for the exchange in a private and secure form to prevent third parties from observing the exchange (or adjusting the ledger balance) before or during the exchange process.
[0007] The systems and methods described herein include a ledger administration server that controls a ledger to allow a payment or foreign currency exchange transaction to occur in real-time or substantially real-time. The system creates a data table that records verified accountholders and the balance of each asset held by that respective accountholder. The system further records asset issuing authorities. Each asset issuing authority is an authority (or a proxy for that authority) that controls the supply of a particular asset held by one or more of the accountholders. The system includes a validation process that provides each asset issuing authority with view/approval access to the account of each accountholder, but restricts that access to a portion of that account that records balances in the asset issued by that issuing authority.
[0008] The system stores redundant copies of the data tables, which include account information and account balances, at the ledger administration server and at asset validation servers associated with the asset issuing authorities. The distributed storage of the data tables provides additional protection from attempts to falsify information stored in the data tables of the ledger because more than one server would need to be compromised. The system uses authentication techniques to verify identifying information and perform know-your-customer (KYC) or anti-money laundering (AML) checks. The system uses cryptographic codes to authenticate electronic signatures appended to data messages by comparing the electronic signatures to hashes obtained from processing the data messages with a public key of the signing party.”  (emphasis added) 

	Thus, the “redundant copies” of ledger data stored at these various servers “allows” for the currency transactions to be expedited – i.e. completed and settled in “real time” or “near real time.”  On this basis, the transaction can either be approved or rejected (“denied”) as illustrated in Fig. 5:
	
    PNG
    media_image1.png
    734
    564
    media_image1.png
    Greyscale

	
	Note in Block 526, the transaction may be marked as “approved” but is also “pending publication in ledger.”   Thus, before consensus reached on the blockchain, the transaction is completed subject to its “pending” status.	

	Accordingly, with regard to Claim 47, as outlined above, Arnold teaches:
47. (New) A system comprising: a communication interface operatively coupled to: a blockchain, and an endpoint system; and a processor operatively coupled to the communication interface, wherein the processor is configured to:   (See at least Fig. 3 illustrating the computer architecture of the system of Arnold including “servers” which are known to use processors.  Also shown is a communication interface.)

receive, via the communication interface, a transaction request identifying a blockchain transaction from the endpoint system;  (See at least Fig. 1 in which a “client” is considered to constitute the recited “endpoint system.”  Such clients submit requests as explained in [0009].)

transmit, via the communications interface, the transaction request to the blockchain for validation;  (See at least [0009] regarding the submitting of transaction requests to the ledger administration server that “controls the processing of the transaction.”)

access, via the communications interface, a shadow copy stored separately from the blockchain, the shadow copy including information representative of data stored on at least a portion of the blockchain; (See at least [0010] – [0011], wherein “redundant records” are stored at the validation server and which are used to generate “shadow balances” used to approve a transaction swiftly, before the complete consensus process is completed on the ledger.)

compute, based on the information representative of data stored on at least a portion of the blockchain, a risk associated with the transaction request being expedited using the shadow copy;  (See at least [0001] – [0003] which discusses the risk in foreign exchange transactions.  This risk is mitigated in the system of Arnold by the validation server which conducts both AML and KYC checks.  (See at least [0008] – [0009].  See also [0012].  Such checks are considered to constitute the recited “computing” a risk.  It is clear that these checks are based at least in part on the “account information” that is included in the “redundant” data obtained from the ledger administration server.  See [0010].)

compare the computed risk to a predetermined risk threshold; and (See at least [0012] – [0013], wherein the ledger administration server may reject the transaction based on a “validator” trust factor, which is considered to constitute the recited “risk threshold.”  See also [0043] wherein a KYC validation server performs “checks” prior to approving or rejecting a transaction, thereby indicating that a threshold for approval is necessary.)

for the risk being less than the predetermined risk threshold, enable expedited processing of the transaction request using the shadow copy prior to a notification from the blockchain that the blockchain transaction request is validated being received by the processor via the communication interface.  (See at least Fig. 5 regarding the possible options that the transaction is approved or rejected, “pending publication in ledger.”)

Thus, it appears that Arnold teaches all of the essential features of Claim 47.  Nevertheless, out of an abundance of caution, and  subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitations, Davis is cited for its teachings related to risk and consumer/user profile.  
Davis is also in the same field of endeavor as the claimed invention and Arnold – authorizing transactions in a blockchain environment.   The Abstract reads as follows:
“A method for authorization of a blockchain transaction includes: storing account profiles, each profile including an account identifier, fiat amount, and blockchain amount; receiving a transaction message, the transaction message being formatted based on transaction message standards and including a first data element that includes a specific account identifier and a second data element reserved for private use that includes a network identifier and transaction amount; identifying a specific account profile that includes the specific account identifier; identifying a risk value based on the transaction amount and at least one of: the fiat amount and blockchain amount; determining authorization of a transaction based on the identified risk value; modifying the transaction message based on the authorization determination; and transmitting the modified transaction message.”  (emphasis added) 

Thus, a specific “account profile” is accessed and a “risk value” determined.  These values are used to approve or reject the transaction.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the validation server teachings of Arnold, wherein redundant copies of at least a portion of the blockchain information is stored in order to allow transactions to be completed in real time and avoid delay, to add the risk profile teachings of Davis.  The motivation to make this modification comes from Arnold.  It teaches, as quoted above, that KYC checks are performed by validator servers to mitigate risks in transactions.  Thus, it would greatly enhance the efficiency, security, and accuracy of the system of Arnold to use the risk profile teachings of Davis.  

With regard to Claim 48, Arnold teaches a memory storage device operatively coupled to the processor, wherein the processor is further configured to cause the information representative of data stored on at least a portion of the blockchain to be indexed in the memory storage device.  (See at least Fig. 3 below wherein the KYC validation server has access to a KYC database which is considered to constitute the recited “indexing of a memory device.”  A person of ordinary skill in the art would readily understand that storage devices are “indexed” in order to locate data stored thereon.

    PNG
    media_image2.png
    596
    750
    media_image2.png
    Greyscale

With regard to Claim 49, Arnold teaches wherein to compute the risk, the processor is further configured to identify one or more risk factors associated with the transaction request being expedited using the shadow copy.  (See at least [0008] wherein KYC and AML validation checks are performed using authentication techniques to verify identity information, such checks are considered to constitute the recited “risk factors.”)

With regard to Claim 50, Arnold teaches wherein the processor is further configured to: apply weights to the one or more risk factors; and compute the risk further based on one or more weighted risk factors.  (See at least Fig. 2 below and [0040] wherein trading by Client C in certain currencies (e.g. yen) is prohibited, thus indicating that this risk factor is given a greater “weight” than other currencies:

    PNG
    media_image3.png
    459
    723
    media_image3.png
    Greyscale


With regard to Claim 51, Arnold teaches wherein the processor is further configured to: determine an identity of one or more transaction participants based on data of the transaction request; and compute the risk further based on the identity.  (See at least [0015].  “Identity” checks is at the heart of KYC check.)

With regard to Claim 52, Arnold in view of Davis teaches wherein the processor is further configured to apply a machine learning algorithm to identify or build at least one reputational model associated with the one or more identified transaction participants.   (See at least Davis:  [0005] regarding the use of fraud algorithm applications.  See also [0046].  See Davis:  [0007] – [0008] wherein the teachings relating to an “account profile” for a given user is considered to constitute the recited “reputational model.”)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the validation server teachings of Arnold, wherein redundant copies of at least a portion of the blockchain information is stored in order to allow transactions to be completed in real time and avoid delay, to add the risk profile teachings of Davis.  The motivation to make this modification comes from Arnold.  It teaches, as quoted above, that KYC checks are performed by validator servers to mitigate risks in transactions.  Thus, it would greatly enhance the efficiency, security, and accuracy of the system of Arnold to use the risk profile teachings of Davis.  


With regard to Claim 53, Arnold teaches wherein to compute the risk further based on the identity, the processor is further configured to determine a reputational score associated with the one or more transaction participants based on at least one of: the information representative of data stored on at least a portion of the blockchain; and non-blockchain based reputational information accessible by the processor.  (See at least [0039] relating to KYC checks performed with respect to “clients” and “customers.”  This information is stored on the ledger administration server and based on personal identification records.  Such KYC status is considered to constitute the recited “reputational score.”)

With regard to Claim 54, Arnold teaches wherein the processor is further configured to, for the risk not being less than the predetermined risk threshold: disable expedited processing of the transaction request using the shadow copy; and process the blockchain transaction after the notification is received by the processor.  (See at least Fig. 5 reproduced above and [0063] – [0066] relating to teachings and conditions on which transactions are rejected, thus indicating that they cannot be completed in real time.)

With regard to Claim 55, Arnold teaches wherein the processor is further configured to cause, via the communications interface and in response to the notification being received by the processor, the information representative of data stored on at least a portion of the blockchain to be updated in the shadow copy.  (See at least [0057] regarding updating the ledger.  See also [0006] and [0080]. See also [0011] regarding updating “shadow balances” in the validation servers.)

With regard to Claim 56, Arnold teaches wherein the processor is further configured to: receive, via the communication interface, a notification from the blockchain that the blockchain transaction request is denied; and in response to the notification from the blockchain that the blockchain transaction request is denied being received by the processor, perform one or more reconciliation actions.  (See at least [0013] wherein the ledger administration server does not update the account balance if the transaction is not approved, thereby considered to constitute the recited “reconciliation.”)

With regard to Claim 57, this claim is essentially identical to Claim 47 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 58, this claim is essentially identical to Claim 48 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 59, this claim is essentially identical to Claim 49 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 60, this claim is essentially identical to Claim 50 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 61, this claim is essentially identical to Claim 51 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 62, this claim is essentially identical to Claim 52 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 63, this claim is essentially identical to Claim 53 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 64, this claim is essentially identical to Claim 54 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 65, this claim is essentially identical to Claim 55 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 66, this claim is essentially identical to Claim 56 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 67, this claim is essentially identical to Claim 47 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 68, this claim is essentially identical to Claim 54 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 69, this claim is essentially identical to Claim 51 and is obvious for the same reasons as set forth in that claim.  

Conclusion
4.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. expediting blockchain transactions with pre-processing using copies of ledger data). 
	Therefore, in addition to the above prior art references cited and applied in connection with this Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2018/0101848 to Castagna et al.  This reference is relevant to the features of expediting local processing of a transaction.
	U.S. Patent Publication No. 2019/0132350 to Smith et al.  This reference is relevant to the features of managing risk in blockchain transactions.
	U.S. Patent Publication No. 2020/0027005 to Harrison et al.  This reference is relevant to the features of reducing the time period for processing transactions.  It also addresses the weights given to risk scores.
	U.S. Patent Publication No. 2019/0378133 to Deshpande et al.  This reference is relevant to the features of accelerating blockchain transactions.
	GB Patent Publication No. GB 2572627 to Ellis.  This reference is relevant to the features of reducing delays in confirming transactions.
		
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

September 29, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691